United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 27, 2006

                                                         Charles R. Fulbruge III
                           No. 05-40279                          Clerk
                         Summary Calendar


                       VERLIE LEE HENDERSON,

                                               Plaintiff-Appellant,

                              versus

  A.G. ENNS; ALEXANDER KALMANOV; MELVIN WRIGHT; Doctor KENNETH
                              LOVE,

                                               Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:04-CV-322
                        --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Verlie Lee Henderson, Texas prisoner # 199786, filed a

notice of appeal following the district court’s dismissal of his

42 U.S.C. § 1983 complaint as frivolous and the denial of various

motions.   Henderson’s notice of appeal is timely only from the

denial of his last two motions “to enter relevant evidence,”

which are essentially FED. R. CIV. P. 60 motions because they

were filed more than 10 days after the entry of judgment.        See

Harcon Barge Co. v. D & G Boat Rentals, Inc., 784 F.2d 665, 667

(5th Cir. 1986) (en banc).   This court reviews the denial of a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40279
                                -2-

Rule 60 motion for an abuse of discretion.   See Edwards v. City

of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc).

     Henderson’s complaint raised claims concerning the medical

care provided by the defendants for leg problems.    He alleged

that the defendants’ failure to provide effective and adequate

treatment led to the amputation of his leg on April 7, 2000.      The

district court dismissed the complaint, which was filed in June

2004, as barred by the applicable two-year statute of

limitations, and as barred by res judicata based on a dismissal

on the merits of an action filed by Henderson in state court.

     Henderson argues that he is entitled to tolling because he

is of unsound mind.   He notes that he has a learning disability,

as shown by special education records submitted in connection

with his Rule 60 motion.   He also contends that he is entitled to

equitable tolling.

     The Texas two-year statute of limitations is borrowed in

§ 1983 cases, and this court also looks to Texas’ equitable-

tolling principles.   See Rotella v. Pederson, 144 F.3d 892, 897

(5th Cir. 1998); TEX. CIV. PRAC. & REM. CODE § 16.003(a).   In

Texas, when a person is of unsound mind at the time his cause of

action accrues, the applicable statute of limitations will be

tolled until the disability is removed.   TEX. CIV. PRAC. & REM. CODE

§ 16.001(b); Helton v. Clements, 832 F.2d 332, 336 (5th Cir.

1987).
                           No. 05-40279
                                -3-

     Henderson has not shown that he was unable “to manage [his]

affairs or to understand his legal rights or liabilities,” and

thus has not shown that he was of unsound mind.     See Helton, 832
F.2d at 336 (quotation and citation omitted).    Henderson’s

contention that his learning disability rendered him unable to

pursue his legal rights with respect to his claim regarding his

leg problems is frivolous in light of Henderson’s prosecution of

at least three actions from 1996 to 2001, as shown by his

complaint.   Henderson also has shown no basis for equitable

tolling.   See Holmes v. Texas A&M Univ., 145 F.3d 681, 684-85

(5th 1998); Barrow v. New Orleans S.S. Ass’n, 932 F.2d 473, 478

(5th Cir. 1991).

     Henderson’s appeal is dismissed as frivolous.     See 5TH CIR.

R. 42.2.   The dismissal of his complaint and appeal in this

matter each count as a “strike” under 28 U.S.C. § 1915(g).       See

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Henderson has accumulated at least one other “strike.”     See

Henderson v. Medical Department, No. 97-10052 (5th Cir. June 16,

1998) (unpublished).   Thus, Henderson is BARRED from proceeding

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) SANCTIONS
IMPOSED.